20-05027-rbk Doc#209 Filed 01/06/21 Entered 01/06/21 08:39:34 Main Document Pg 1 of
                                         6



                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION

    In re:                                  §
                                            §    Chapter 11
    KrisJenn Ranch, LLC,                    §
                                            §
             Debtor                         §    Case No. 20-50805
                                            §
                                            §


    KrisJenn Ranch, LLC, KrisJenn Ranch,    §
    LLC–Series Uvalde Ranch, and KrisJenn   §
    Ranch, LLC–Series Pipeline ROW, as      §
    successors in interest to Black Duck    §
    Properties, LLC,                        §
                                            §    Adversary No. 20-05027
             Plaintiffs,                    §
                                            §
    v.                                      §
                                            §
    DMA Properties, Inc., Frank Daniel      §
    Moore, and Longbranch Energy, LP,       §
                                            §
             Defendants.                    §


    DMA Properties, Inc., Frank Daniel      §
    Moore, and Longbranch Energy, LP,       §
                                            §
             Counterplaintiffs,             §
                                            §
    v.                                      §
                                            §
    KrisJenn Ranch, LLC, KrisJenn Ranch,    §    Adversary No. 20-05027
    LLC–Series Uvalde Ranch, and KrisJenn   §
    Ranch, LLC–Series Pipeline ROW, Black   §
    Duck Properties, LLC, Larry Wright,     §
                                            §
             Counterdefendants.             §
                                            §
                                            §


                                            1
20-05027-rbk Doc#209 Filed 01/06/21 Entered 01/06/21 08:39:34 Main Document Pg 2 of
                                         6



            LONGBRANCH, DMA, AND MOORE’S AMENDED DEPOSITION
                              DESIGNATIONS
          Longbranch Energy, DMA Properties, and Frank Daniel Moore hereby provide the

   following deposition designations in advance of trial.

          First, nonparty witnesses Adam McLeod is expected to be unavailable to testify at trial

   and will be presented by deposition designation. Under Federal Rule of Civil Procedure

   32(a)(4), a party may use the deposition of a witness “for any purpose” if the witness is

   unavailable at the time of trial. In turn, a witness is “unavailable” under Rule 32(a)(4) if the

   witness is more than 100 miles from the place of hearing or trial. As is established in his

   deposition testimony, Adam McLeod lives and resides more than 100 miles from San Antonio.

   Correspondingly, his deposition may be used for any purpose. Longbranch, DMA, and Moore

   designate the following portions of the deposition transcript for use at trial:


                                            Adam McLeod
                            6:16-22                     170:18-171:14
                            7:11-17                     172:8
                            8:8-12                      173:2-174:5
                            9:15-20                     175:5-16
                            11:7-12:5                   176:18-176:15
                            16:13-17                    178:11-25
                            17:25-18:7                  179:3-18
                            38:2-25                     181:13-22
                            41:5-42:17                  182:13-21
                            43:16-44:20                 183:3-9
                            46:17-47:13                 203:25-204:5
                            47:20-48:12                 206:9-12
                            63:15-64:6                  206:19-207:5
                            64:21-65:22                 235:23-237:4
                            66:7-13                     237:17-238:10
                            66:20-67:10
                            67:23-68:6
                            70:18-71:19
                            80:7-23
                            110:5-113:11
                            166:5-12
                            167:22



                                                    2
20-05027-rbk Doc#209 Filed 01/06/21 Entered 01/06/21 08:39:34 Main Document Pg 3 of
                                         6



           Second, under Federal Rule of Civil Procedure 32(a)(3), an adverse party may use the

   deposition of a corporate representative for any purpose. On September 29, 2020, Larry Wright

   gave deposition testimony in his capacity as the corporate representative for KrisJenn Ranch,

   LLC and its series. Longbranch, DMA, and Moore designate the following portions of the

   deposition transcript for use at trial:

                                         Larry Wright (09/29)
                             8:21-9:10
                             15:21-16:4
                             16:21-17:22
                             150:5-151:25
                             196:1-10
                             212:6-9
                             214:3-215:2
                             215:19-216:8
                             216:13-19
                             224:18-225:9
                             240:19-241:5
                             242:4-243:4
                             244:8-246:21


           DMA, Moore, and Longbranch will provide highlighted copies of the transcripts to the

   Court at the time of trial.




                                                  3
20-05027-rbk Doc#209 Filed 01/06/21 Entered 01/06/21 08:39:34 Main Document Pg 4 of
                                         6



                                            Respectfully submitted,

                                            /s/ Christopher S. Johns
                                            Christopher S. Johns
                                            State Bar No. 24044849
                                            Christen Mason Hebert
                                            State Bar No. 24099898
                                            JOHNS & COUNSEL PLLC
                                            14101 Highway 290 West, Suite 400A
                                            Austin, Texas 78737
                                            512-399-3150
                                            512-572-8005 fax
                                            cjohns@johnsandcounsel.com
                                            chebert@johnsandcounsel.com

                                            /s/ Timothy Cleveland
                                            Timothy Cleveland
                                            State Bar No. 24055318
                                            Austin Krist
                                            State Bar No. 24106170
                                            CLEVELAND | TERRAZAS PLLC
                                            303 Camp Craft Road, Suite 325
                                            Austin, Texas 78746
                                            (512) 689-8698
                                            tcleveland@clevelandterrazas.com
                                            akrist@clevelandterrazas.com

                                            Attorneys for Longbranch Energy, DMA
                                            Properties, and Frank Daniel Moore

                                            Andrew R. Seger
                                            State Bar No. 24046815
                                            KEY TERRELL & SEGER
                                            4825 50th Street, Suite A
                                            Lubbock, Texas 79414
                                            806-793-1906
                                            806-792-2135 fax
                                            aseger@thesegerfirm.com




                                        4
20-05027-rbk Doc#209 Filed 01/06/21 Entered 01/06/21 08:39:34 Main Document Pg 5 of
                                         6



                                             Natalie F. Wilson
                                             State Bar No. 24076779
                                             LANGLEY & BANACK
                                             745 East Mulberry Avenue, Suite 700
                                             San Antonio, Texas 78212
                                             210-736-6600
                                             210-735-6889 fax
                                             nwilson@langleybanack.com
                                             Attorneys for DMA Properties and Frank
                                             Daniel Moore

                                             Michael Black
                                             BURNS & BLACK PLLC
                                             750 Rittiman Road
                                             San Antonio, TX 78209
                                             mblack@burnsandblack.com

                                             Jeffery Duke
                                             DUKE BANISTER MILLER & MILLER
                                             22310 Grand Corner Drive, Suite 110
                                             Katy, TX 77494
                                             jduke@dbmmlaw.com
                                             Counsel for Longbranch Energy




                                         5
20-05027-rbk Doc#209 Filed 01/06/21 Entered 01/06/21 08:39:34 Main Document Pg 6 of
                                         6



                                     CERTIFICATE OF SERVICE
            I hereby certify that on January 6, 2021 a true and correct copy of the foregoing
   document was transmitted to each of the parties via the Court’s electronic transmission
   facilities and/or via electronic mail as noted below. For those parties not registered to receive
   electronic service, a true and correct copy of the foregoing document was served by United
   States Mail, first class, postage prepaid, at the address noted below.
     Ronald J. Smeberg                                 Michael Black
     Charles John Muller, IV                           BURNS & BLACK PLLC
     MULLER SMEBERG, PLLC                              750 Rittiman Road
     111 W. Sunset                                     San Antonio, TX 78209
     San Antonio, TX 78209                             mblack@burnsandblack.com
     ron@smeberg.com
     john@muller-smeberg.com                           Jeffery Duke
                                                       DUKE BANISTER MILLER & MILLER
     Counsel for KrisJenn Ranch, LLC,                  22310 Grand Corner Drive, Suite 110
     Krisjenn Ranch, LLC, Series Uvalde                Katy, TX 77494
     Ranch, KrisJenn Ranch, LLC, Series                jduke@dbmmlaw.com
     Pipeline Row
                                                       Counsel for Longbranch Energy, LP
     Ronald J. Smeberg                                 Shane P. Tobin
     THE SMEBERG LAW FIRM, PLLC                        OFFICE OF THE U.S. TRUSTEE
     2010 W Kings Hwy                                  903 San Jacinto Blvd, Room 230
     San Antonio, TX 78201-4926                        Austin, Texas 78701
     ron@smeberg.com                                   shane.p.tobin@usdoj.gov

     Counsel for Black Duck Properties, LLC            United States Trustee
     William P Germany                                 John Terrill
     BAYNE, SNELL & KRAUSE                             12712 Arrowhead Lane
     1250 N.E. Loop 410, Suite 725                     Oklahoma City, OK 73120
     San Antonio, TX 78209
     wgermany@bsklaw.com                               Third Party-Defendant, pro se

     Counsel for Larry Wright
     Laura L. Worsham
     JONES, ALLEN & FUQUAY, L.L.P.
     8828 Greenville Avenue
     Dallas, TX 75243
     lworsham@jonesallen.com

     Counsel for McLeod Oil, LLC

                                                 /s/ Christopher S. Johns
                                                 Christopher S. Johns



                                                  6
